
	

114 S1723 IS: Promoting Renewable Energy with Shared Solar Act of 2015
U.S. Senate
2015-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1723
		IN THE SENATE OF THE UNITED STATES
		
			July 9, 2015
			Mr. Heinrich introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Public Utility Regulatory Policies Act of 1978 to promote safe and reliable
			 interconnection and net billing for community solar facilities.
	
	
 1.Short titleThis Act may be cited as the Promoting Renewable Energy with Shared Solar Act of 2015. 2.Provision of interconnection service and net billing service for community solar facilities (a)In generalSection 111(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2621(d)) is amended by adding at the end the following:
				
					(20)Community solar facilities
 (A)DefinitionsIn this paragraph: (i)Community solar facilityThe term community solar facility means a solar photovoltaic system that—
 (I)allocates electricity to multiple individual electric consumers of an electric utility; (II)has a nameplate rating of 2 megawatts or less; and
 (III)is— (aa)owned by the electric utility, jointly owned, or third-party-owned;
 (bb)connected to a local distribution facility of the electric utility; and (cc)located on or off the property of a consumer of the electricity.
 (ii)Interconnection serviceThe term interconnection service means a service provided by an electric utility to an electric consumer, in accordance with the standards described in paragraph (15), through which a community solar facility is connected to an applicable local distribution facility.
 (iii)Net billing serviceThe term net billing service means a service provided by an electric utility to an electric consumer through which electric energy generated for that electric consumer from a community solar facility may be used to offset electric energy provided by the electric utility to the electric consumer during the applicable billing period.
 (B)RequirementOn receipt of a request of an electric consumer served by the electric utility, each electric utility shall make available to the electric consumer interconnection service and net billing service for a community solar facility..
			(b)Compliance
 (1)Time limitationsSection 112(b) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(b)) is amended by adding at the end the following:
					
 (7)(A)Not later than 1 year after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority) and each nonregulated utility shall commence consideration under section 111, or set a hearing date for consideration, with respect to the standard established by paragraph (20) of section 111(d).
 (B)Not later than 2 years after the date of enactment of this paragraph, each State regulatory authority (with respect to each electric utility for which the State has ratemaking authority), and each nonregulated electric utility shall complete the consideration and make the determination under section 111 with respect to the standard established by paragraph (20) of section 111(d)..
				(2)Failure to comply
 (A)In generalSection 112(c) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(c)) is amended—
 (i)by striking such paragraph (14) and all that follows through paragraphs (16) and inserting such paragraph (14). In the case of the standard established by paragraph (15) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (15). In the case of the standards established by paragraphs (16); and
 (ii)by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..
						(B)Technical correction
 (i)In generalSection 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) is amended by striking paragraph (2).
 (ii)TreatmentThe amendment made by paragraph (2) of section 1254(b) of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 971) (as in effect on the day before the date of enactment of this Act) is void, and section 112(d) of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622(d)) shall be in effect as if those amendments had not been enacted.
						(3)Prior State actions
 (A)In generalSection 112 of the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2622) is amended by adding at the end the following:
						
 (g)Prior State actionsSubsections (b) and (c) shall not apply to the standard established by paragraph (20) of section 111(d) in the case of any electric utility in a State if, before the date of enactment of this subsection—
 (1)the State has implemented for the electric utility the standard (or a comparable standard); (2)the State regulatory authority for the State or the relevant nonregulated electric utility has conducted a proceeding to consider implementation of the standard (or a comparable standard) for the electric utility; or
 (3)the State legislature has voted on the implementation of the standard (or a comparable standard) for the electric utility..
 (B)Cross-referenceSection 124 of the Public Utility Regulatory Policy Act of 1978 (16 U.S.C. 2634) is amended by adding at the end the following: In the case of the standard established by paragraph (20) of section 111(d), the reference contained in this subsection to the date of enactment of this Act shall be deemed to be a reference to the date of enactment of that paragraph (20)..
					
